Citation Nr: 0509848	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for cancer of the 
esophagus, asserted as secondary to in-service exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claim of entitlement to service 
connection for cancer of the esophagus, asserted as secondary 
to in-service Agent Orange exposure.  The veteran perfected a 
timely appeal of this determination to the Board.

When this matter was previously before the Board in December 
2003, it was remanded for further development and 
adjudication, which has been accomplished.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  Cancer of the esophagus was not present in service or 
until many years thereafter, and is not related to service or 
to an incident of service origin, to include his in-service 
exposure to Agent Orange.  


CONCLUSION OF LAW

Cancer of the esophagus was not incurred in or aggravated by 
active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for cancer of the 
esophagus, and that the requirements of the VCAA have been 
satisfied.

As the Board explained in the December 2003 remand, the VCAA 
and its implementing regulations set forth VA's amended 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and a Supplemental Statement of the Case (SSOC) and 
that provided notice of the law and regulations, as well as 
the reasons and bases for the RO's determinations.  In 
addition, by way of the Board's December 2003 remand and the 
RO's May 2004 letter, VA apprised him of the information and 
evidence not of record that was necessary to support his 
claim.  Indeed, in the December 2003 remand, the Board 
acknowledged the veteran's argument that service connection 
was warranted because he had cancer of the esophagus that is 
related to his exposure to Agent Orange while serving in 
Vietnam, but indicated, as had the RO, that the veteran had 
conceded in his November 2002 Substantive Appeal that 
esophageal cancer was not on the list of presumption diseases 
shown to be related to exposure to Agent Orange exposure.  

In the remand, the Board put the veteran on notice that 
recent studies by the National Academy of Sciences (NAS) had 
not resulted in a recommendation that cancer of the esophagus 
be included on the list because the medical evidence did not 
support such an association.  See 68 Fed. Reg. 27,630 (2003).  
As such, the Board specifically advised the veteran that he 
needed to submit positive evidence that there was an 
association between his cancer of the esophagus and his 
exposure Agent Orange during service.  In addition, in the 
May 2004 letter, the veteran was instructed to provide any 
treatment records that might show evidence of a current 
disability, evidence of a disease or injury in service, and 
evidence of a link between his current disability and 
service.  The letter also instructed the veteran to furnish 
the dates and places of treatment provided at a VA facility 
or authorized by VA, so that VA could request those records.  
Further, the letter informed the veteran that VA would obtain 
any Federal records related to the case and private treatment 
records he identified as related to the claim, provided he 
completed, signed and returned, the enclosed authorization 
and consent forms, so that VA could obtain those records on 
his behalf.  Lastly, the letter instructed the veteran to 
submit any evidence or information he had that pertained to 
his claim.

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining.  In addition, as noted above, VA 
specifically requested that the veteran provide any 
additional sources of evidence and/or argument in support of 
his claim.  For these reasons, the notices contained in the 
RO's May 2004 letter and the Board's December 2003 remand 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board reiterates 
that this appeal turns on whether the veteran's cancer of the 
esophagus is related to his recognized in-service Agent 
Orange exposure.  Because the scientific evidence upon which 
VA bases a presumption of service connection does not show a 
link between esophageal cancer and Agent Orange exposure; 
since the service and post-service medical records do not 
show that the condition developed during service or within 
the first post-service, a point the veteran does not 
challenge; and because there is no competent evidence 
indicating that the veteran's cancer of the esophagus is 
related to service, to include his presumed exposure to Agent 
Orange; the Board finds that there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
soliciting an opinion addressing the etiology of the 
veteran's esophageal cancer is not "necessary."  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  As such, as the 
veteran's representative indicated in December 2004 written 
argument, there is no pertinent identified evidence that has 
not been accounted for, and the Board will thus proceed with 
the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim or to give his representative another opportunity 
to present additional evidence and/or argument.  See Bernard 
v. Brown, supra.  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development and there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts, in essence, that service connection is 
warranted for cancer of the esophagus because although this 
disease is not among those for which VA has established 
presumptive service connection, i.e., placed on the 
"approved list," he ingested large amounts of dioxin while 
serving in Vietnam and thus it is likely his food and water 
were polluted by that contaminant.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  The Board reiterates, 
however, that cancer of the esophagus is not among those 
presumptive conditions.  

A review of the service medical records shows that they are 
negative for any complaint or treatment for esophageal 
problems, and the veteran does not contend otherwise.  
Further, the post-service medical evidence shows that the 
veteran was initially diagnosed as having cancer of the 
esophagus in November 2001, more than 30 years after his 
discharge from active duty.  In addition, there is no 
competent medical evidence linking the disability to service.  

In light of the foregoing, the Board but must deny this claim 
because the there is no evidence that the veteran has this 
disease due to service.  In reaching this determination, the 
Board does not question the sincerity of the veteran's 
conviction that his cancer of the esophagus is related to his 
in-service exposure to Agent Orange.  As a lay person, 
however, the Board notes that the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. at 520; see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since there is no medical 
evidence linking the veteran's cancer of the esophagus to 
service, there is no basis upon which to establish service 
connection for this condition.




ORDER

Service connection for cancer of the esophagus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


